Citation Nr: 1711131	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-35 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 30 percent prior to March 16, 2012, and a rating higher than 70 percent thereafter, for a service-connected psychiatric disorder variously diagnosed, to include anxiety disorder not otherwise specified (NOS) and pain disorder associated with psychological factors and general medical condition, currently diagnosed as posttraumatic stress disorder (PTSD).

3.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1983 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In February 2012, the Board remanded the claims for additional development, and the case has now been returned to the Board for further appellate review.

Regarding the psychiatric disability claim, the Board notes that service connection was initially award for anxiety disorder NOS and pain disorder associated with psychological factors and general medical condition, which the Veteran claimed as PTSD.  An initial 30 percent rating was assigned for the disability effective from August 2007, and an increased, 70 percent rating was assigned from March 16, 2012 to October 1, 2015.  The Veteran underwent a VA PTSD examination in October 2015, at which time the examiner determined that the Veteran no longer had a diagnosis of anxiety disorder.  The examiner identified the Veteran's current psychiatric disorder as PTSD.  Based on this evidence, the RO granted service connection for PTSD, previously rated as anxiety disorder, and assigned a 70 percent rating for the disability from October 1, 2015.  Thus, the Board has characterized the issue on appeal accordingly, as reflected on the title page.

The case was remanded by the Board in March 2016 for additional development.  

The issues of entitlement to an increased rating for PTSD and TDIU are addressed in the remand potion of the decision below and are remanded to the AOJ.


FINDINGS OF FACT

1.  Right ear hearing loss currently shown is of insufficient severity to constitute a disability for which service connection can be granted under applicable VA regulation.

2.  Left ear hearing loss was not present in service and is not etiologically related to service.


CONCLUSION OF LAW

The Veteran does not have a bilateral hearing loss disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Prior to initial adjudication of the Veteran's claims, letters dated in January 2008, March 2009, June 2010, fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and VA and private medical records pertaining to his claims for disability benefits have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of the appeal in August 2016, and given a fee-based examination in June 2011.  The examinations addressed the issue and include a medical opinion with sufficient rationale.  VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

II.  Service Connection

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.  The Court has also stated,  'It is clear that to deny a claim on its merits, the evidence must preponderate against the claim.'  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran contends that he has hearing loss that is related to his active duty service.  

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In January and November 2008 letters, the Veteran asserted that he has hearing loss due to being in field artillery for three years in the Army.  

In a June 2011 private treatment record, the Veteran complained of some hearing loss and tinnitus off and on both ears.  When he was in the military, he was in heavy artillery and feels like this may have contributed to the symptoms.

A June 2011 fee-based evaluation included an audiological examination.  Pure tone thresholds, in decibels, were as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
RIGHT
5
10
10
10
15
LEFT
10
10
5
10
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  

In a June 2011 letter, the private audiologist indicated the Veteran reported he served in the military from 1983 to 1992 in field artillery where his primary responsibility involved the firing of large guns.  He stated he was exposed to excessively loud environmental noise on a consistent basis while serving.  All other otologic history was unremarkable.  Upon evaluation, the examiner stated that pure tone audiometric testing revealed normal hearing sensitivity in each ear.  The examiner noted speech discrimination scores were in good agreement with pure tone findings.  

The Veteran underwent a VA examination in August 2016.  The examiner reviewed the claims file and noted that the enlistment examination indicated normal hearing on enlistment and separation examination with no significant shift from enlistment or baseline in 1983.  Pure tone thresholds, in decibels, were as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
RIGHT
25
20
20
15
25
LEFT
25
30
25
25
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The examiner stated that although excessive noise exposure on active duty is conceded, auditory damage and hearing loss is not conceded from noise exposure alone.  There must be a nexus of auditory damage on active duty to relate current hearing loss to noise on active duty.  The institute of medicine (2006) panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise- induced hearing loss was unlikely.  The examiner noted there is objective evidence against a nexus in this case, and objective evidence that the Veteran's current or future hearing loss was not caused by or a result of his military service, including noise exposure.  The examiner also indicated that the Veteran's description of hearing going out completely several times a week is inconsistent with any noise-induced hearing loss. 

Initially, the Board notes that the Veteran's right ear hearing loss has not shown a severity to constitute a disability for which service connection can be granted under applicable VA regulation.  For the right ear, there is no evidence in either VA or private evaluation that auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

For the left ear, the Board recognizes that the June 2011 private evaluation showed speech recognition score of 92, which constitutes hearing loss for VA purposes.  However, the medical evidence of record weighs against a nexus between the Veteran's left ear hearing loss and service. 

The August 2016 VA examiner's opinion is highly probative, as it represents the conclusions of a medical professional specializing in audiology, and is supported by an explanation informed by a review of the pertinent medical history and the clinical findings made on examination.  Because the Veteran is a lay person in the field of audiology and hearing disorders, he does not have the training or expertise to render a competent opinion as to whether his hearing loss is related to noise exposure that occurred decades earlier, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Thus, the Veteran's opinion by itself does not support his claim and is outweighed by the VA examiner's conclusion to the contrary.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In light of the VA examiner's opinion, the preponderance of the evidence weighs against a medical nexus between in-service noise exposure or acoustic trauma and the Veteran's current left ear hearing loss disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

Service connection is also not warranted under the relaxed evidentiary provisions of 3.303(b) and 3.307(a) of the regulations, as the evidence shows that the Veteran's hearing loss did not manifest until many years after service.  Any assertion by the Veteran that his left ear hearing loss has been present since service lack probative value.  Their recent statements made in support of a claim for benefits are outweighed by the much more probative separation audiogram, as this constitutes objective contemporaneous evidence of normal hearing at the time of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding 'the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...').

Because the Board finds that the Veteran's left ear hearing loss did not first manifest until many years after service, service connection is not warranted based on chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for hearing loss that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for left and right ear hearing loss is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran seeks entitlement to an increased rating for PTSD and entitlement to TDIU.  

In March 2016, the Board remanded the claims to obtain any outstanding VA or private treatment records related to the Veteran's psychiatric claim.  In an April 2016 letter, the RO requested the Veteran identify any private or VA treatment for his psychiatric claim.  In a May 2016 response, the Veteran identified, in addition to private treatment records, VA treatment at the Winston-Salem VA clinic hospital since March 2015.  The Board notes that the VA treatment records in the file are dated through April 2015 and do not include any treatment in March 2015.  The Board finds a remand is necessary to clarify whether the Veteran has obtained any VA treatment for his service-connected psychiatric disability, and, if so, to obtain those outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify any VA treatment providers who treated him for his service-connected psychiatric disability.  Next, the RO should obtain all outstanding VA treatment records and associate them with the record.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


